


110 HR 939 IH: To amend title 10, United States Code, to authorize the

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 939
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Secretary of Defense to assign members of the regular or reserve components of
		  the Army, Navy, Air Force, and Marine Corps, under certain circumstances and
		  subject to certain conditions, to assist the Department of Homeland Security in
		  the performance of border protection functions.
	
	
		1.Assignment of members of the
			 Armed Forces to assist Bureau of Customs and Border Protection and United
			 States Immigration and Customs Enforcement
			(a)Assignment
			 authority of Secretary of DefenseChapter 18 of title 10, United
			 States Code, is amended by adding at the end the following new section:
				
					383.Assignment of
				members to assist border patrol and control
						(a)Assignment
				authorizedUpon submission of
				a request consistent with subsection (b), the Secretary of Defense may assign
				members of the regular or reserve components of the Army, Navy, Air Force, and
				Marine Corps to assist the Bureau of Customs and Border Protection and the
				United States Immigration and Customs Enforcement of the Department of Homeland
				Security—
							(1)in preventing the
				entry of terrorists, drug traffickers, and illegal aliens into the United
				States; and
							(2)in the inspection
				of cargo, vehicles, and aircraft at points of entry into the United States to
				prevent the entry of weapons of mass destruction, components of weapons of mass
				destruction, prohibited narcotics or drugs, or other terrorist or drug
				trafficking items.
							(b)Request for
				assignmentThe assignment of members under subsection (a) may
				occur only if—
							(1)the assignment is
				at the request of the Secretary of Homeland Security; and
							(2)the request is
				accompanied by a certification by the Secretary of Homeland Security that the
				assignment of members pursuant to the request is necessary to respond to a
				threat to national security posed by the entry into the United States of
				terrorists, drug traffickers, or illegal aliens.
							(c)Training program
				requiredThe Secretary of Homeland Security and the Secretary of
				Defense shall establish a training program to ensure that members receive
				general instruction regarding issues affecting law enforcement in the border
				areas in which the members may perform duties under an assignment under
				subsection (a). A member may not be deployed at a border location pursuant to
				an assignment under subsection (a) until the member has successfully completed
				the training program.
						(d)Conditions of
				use(1)Whenever a member who is assigned under
				subsection (a) to assist the Bureau of Customs and Border Protection or the
				United States Immigration and Customs Enforcement is performing duties pursuant
				to the assignment, a civilian law enforcement officer from the agency concerned
				shall accompany the member.
							(2)Nothing in this section shall be
				construed to—
								(A)authorize a member assigned under
				subsection (a) to conduct a search, seizure, or other similar law enforcement
				activity or to make an arrest; and
								(B)supersede section 1385 of title 18
				(popularly known as the Posse Comitatus Act).
								(e)Establishment of
				ongoing joint task forces(1)The Secretary of
				Homeland Security may establish ongoing joint task forces if the Secretary of
				Homeland Security determines that the joint task force, and the assignment of
				members to the joint task force, is necessary to respond to a threat to
				national security posed by the entry into the United States of terrorists, drug
				traffickers, or illegal aliens.
							(2)If established, the joint task force
				shall fully comply with the standards as set forth in this section.
							(f)Notification
				requirementsThe Secretary of Homeland Security shall provide to
				the Governor of the State in which members are to be deployed pursuant to an
				assignment under subsection (a) and to local governments in the deployment area
				notification of the deployment of the members to assist the Department of
				Homeland Security under this section and the types of tasks to be performed by
				the members.
						(g)Reimbursement
				requirementSection 377 of this title shall apply in the case of
				members assigned under subsection
				(a).
						.
			(b)Commencement of
			 training programThe training program required by subsection (c)
			 of section 383 of title 10, United States Code, as added by subsection (a),
			 shall be established as soon as practicable after the date of the enactment of
			 this Act.
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						383. Assignment of members to assist
				border patrol and
				control.
					
					.
			
